       Case 19-28023            Doc 18       Filed 11/05/19 Entered 11/05/19 16:06:10                         Desc Main
                                                Document Page 1 of 1

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE: Stevie L. Webster-Thomas                                 )               Chapter 13
                                                                )               Case No. 19 B 28023
         Debtor(s)                                              )               Judge LaShonda A. Hunt

                                                      Notice of Motion

     Stevie L. Webster-Thomas                                                  Debtor A ttorney: David M Siegel
     5000 S. 5th Avenue,                                                       via Clerk's ECF noticing procedures
     Bldg. 242, Apt. 354
     Hines, IL 60141


                                                                               >   Dirksen Federal Building
On November 18, 2019 at 10:30 am, I will appear at the location listed to      >   219 South Dearborn
the right, and present this motion.                                            >   Courtroom 719
                                                                               >   Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                               /s/ MARILYN O. MARSHALL
methods indicated on or before Wednesday, November 6, 2019.
                                                                               MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 10/02/2019.

2.   The debtor(s) have failed to provide an Affidavit of Compliance.

3.   The debtor(s) have failed to provide to the Trustee a copy of the Federal income tax return (or transcript thereof) for the
     four years preceding the filing of the petition.

4.   The debtor(s) have failed to begin payments within thirty days of filing the plan as required under 11 U.S.C. §1326(a) (1).


5.   The debtor(s) have failed to maintain payments to the Trustee's office as required under 11 U.S.C. §1326.

6.   The debtor(s) have failed to attend one scheduled §341(a) meeting of the creditors

7.   The debtor(s) have failed to provide required identification and or social security documentation.

8.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
